PER CURIAM.
David Bryant Wicks, Jr., appeals the district court’s order denying his 28 U.S.C.A. § 2255 (West Supp.2000) motion. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal, relying on United States v. Sanders, 247 F.3d 139 (4th Cir.2001), and United States v. Pregent, 190 F.3d 279, 284 n. 5 (4th Cir.1999). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.